Tavaris R. Prince v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-008-CR





TAVARIS R. PRINCE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Tavaris R. Prince attempts to appeal his conviction for burglary of a habitation.  We dismiss the appeal for want of jurisdiction.

Pursuant to rule 26.2 of the rules of appellate procedure, a notice of appeal must be filed within thirty days after the date sentence is imposed, or within ninety days after the date sentence is imposed if the defendant timely files a motion for new trial.  
Tex. R. App. P.
 26.2(a).  Appellant’s sentence was imposed on September 4, 2003.  Therefore, Appellant’s notice of appeal was due October 6, 2003, but was not filed until January 6, 2004.  
See
 
Tex. R. App. P.
 26.2(a)(1).

On January 13, 2004, we notified Appellant of the apparent untimeliness of the notice of appeal and stated that we would dismiss the appeal unless we received a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 44.3.  Appellant did not file a response.

Because Appellant’s notice of appeal was untimely, we have no jurisdiction over this appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); 
see also Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Accordingly, we dismiss this appeal for want of jurisdiction.



PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: February 26, 2004

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.